Mr. Justice Walker : I dissent both from the reasoning and conclusion in this case. Mr. Justice Dickey : I can not concur in this decision. Subsequently, upon a second application for a rehearing, "the following additional opinion "was filed: Per Curiam : It is well settled that upon a bill filed by the owner of land against a purchaser at a tax sale, to set aside a tax deed as a cloud upon the title of the former, the latter will, as a condition of equitable relief, be required to refund to the purchaser all taxes, interest, costs, etc., for which the owner was liable, and which were discharged by the tax purchase. Whether the same conditions will be imposed upon a judgment creditor of the owner of the land, upon a bill filed for a like purpose by such judgment creditor against a remote assignee of the tax purchaser, as is the case here, we do not, in the view we take of the ease, deem it necessary to determine. While the complainant in this case offers to refund the taxes, etc., if legally bound to do so, yet it does not appear that Mrs. Dobbins interposed any claim to such taxes, etc., but in her pleadings insisted upon the sufficiency of the tax title, which is clearly defective. The cause was referred to the master to report upon the rights of the parties generally. The master prepared and filed an elaborate 'report, passing upon the rights of the several parties, and among other things found the tax title invalid, but as to the taxes themselves the report was silent. Numerous exceptions were filed to the report by Mrs. Dobbins, but none of them assail it on the ground now urged. We think, in any view, she should have interposed her claim before the master, or at any rate should have excepted to the master’s report on that ground, which would have necessitated a ruling of 'the trial court on that question. She ought not, under the circumstances, to be permitted to raise this question for.the first time in a court of review, as is sought-to be done. Had she insisted on this right in the court below, it would have afforded the complainant an opportunity to have paid the small amount of taxes, rather than incur the vexation and expense of protracted litigation. The petition is overruled. „ , . , . , Rehearing denied. Mr. Justice Scott : I do not concur in this opinion.